           IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                    ASHEVILLE DIVISION
                         1:18 CR 66

UNITED STATES OF AMERICA                    )
                                            )            ORDER
v.                                          )
                                            )
LONNIE ALTON HENDERSON                      )
_______________________________             )

      This matter is before the Court on the Government’s Motion for Leave to

File Sentencing Memorandum Under Seal (Doc. 143) and on Defendant’s

Motion for Leave to File Supplemental Letters for Consideration by the Court

[Dkt. 144] Under Seal (Doc. 145) (collectively the “Motions to Seal”).

      In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the

documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

      Here, the undersigned has considered the Motions to Seal, the public’s

interest in access to the subject filings, and alternatives to sealing. The filings

associated with the Motions to Seal have been submitted in connection with

Defendant’s sentencing, which is scheduled for April 22. While these

documents have only been on the docket a short time, the undersigned agrees



     Case 1:18-cr-00066-MOC-WCM Document 149 Filed 04/21/20 Page 1 of 2
that the subject matter of the filings is such that sealing is appropriate.

Further, the Court finds that less restrictive means of handling the

information are not sufficient as matters properly subject to sealing pervade

the subject documents.

     IT IS THEREFORE ORDERED THAT:

     1. The Government’s Motion for Leave to File Sentencing Memorandum

        Under Seal (Doc. 143) is GRANTED, and the Government’s

        Sentencing Memorandum (Doc. 142) is SEALED and shall remain

        sealed until further Order of the Court; and

     2. Defendant’s Motion for Leave to File Supplemental Letters for

        Consideration by the Court Under Seal (Doc. 145) is GRANTED, and

        Defendant’s Supplemental Letters for Consideration by the Court

        (Docs. 144, 144-1, 144-2) are SEALED and shall remain sealed until

        further Order of the Court.

                          Signed: April 21, 2020




    Case 1:18-cr-00066-MOC-WCM Document 149 Filed 04/21/20 Page 2 of 2
